On July 14, 1910, the following opinion was filed:
Per Curiam.
In an application for a reargument appellant’s counsel suggests that we overlooked the grounds upon which it was insisted the trial court erred in admitting in evidence plaintiff’s books of account. The case was tried by the court without a jury, and defendant’s main contention was that plaintiff had assumed the Burgesson contract, including the contract price of $508. Before the books were received in evidence, plaintiff had testified to the value of the plant, so that, if the books were eliminated, there would still be sufficient evidence upon which to base a finding of the value fixed by the court. We are inclined to think that there was a sufficient foundation for the introduction of the books in evidence; but, if there was not, their admission did not constitute reversible error, because of other competent evidence sufficient to sustain the finding. Mankato Mills Co. v. Willard, 94 Minn. 160, 102 N. W. 202; American Bridge Co. v. American District Steam Co., 107 Minn. 140, 119 N. W. 783.
Application for reargument denied.